USCA11 Case: 21-10483      Date Filed: 03/21/2022   Page: 1 of 5




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10483
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
WILLIAM MARION PATTERSON, III,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 3:16-cr-00097-TJC-JBT-1
                   ____________________
USCA11 Case: 21-10483         Date Filed: 03/21/2022     Page: 2 of 5




2                       Opinion of the Court                 21-10483


Before ROSENBAUM, JILL PRYOR, and GRANT, Circuit Judges.
PER CURIAM:
       William Patterson III appeals the district court’s denial of his
motion for early release or a sentence reduction under 18 U.S.C.
§ 3582(c)(1)(A)(i), better known as the “compassionate release”
provision, which permits courts to reduce the sentences of defend-
ants when warranted by “extraordinary and compelling reasons.”
After careful review, we affirm.
        In June 2018, Patterson was sentenced to 84 months in
prison after pleading guilty to child pornography offenses. The dis-
trict court varied downward from the guideline range of 151 to 188
months. Then, in September 2020, Patterson requested early re-
lease or a sentence reduction, claiming that he suffered from a com-
bination of medical conditions—including high blood pressure,
high cholesterol, type 2 diabetes, asthma, and untreated nerve
damage—that increased his risk of severe illness from COVID-19.
He also contended that the Bureau of Prison’s virus mitigation
measures had increased the severity of his sentence, and that a re-
duction was warranted based on the 18 U.S.C. § 3553(a) sentencing
factors, including his low risk of recidivism.
      The district court denied Patterson’s motion. Based on the
government’s concession, the court appears to have found that Pat-
terson’s type 2 diabetes qualified as an “extraordinary and compel-
ling” ground for relief. Nevertheless, the court stated that
USCA11 Case: 21-10483         Date Filed: 03/21/2022    Page: 3 of 5




21-10483               Opinion of the Court                         3

Patterson “does not appear to be at imminent risk of severe illness”
and that his conditions were being managed well in prison. It fur-
ther concluded that the § 3553(a) sentencing factors did not support
a sentence reduction. The court noted that Patterson’s offense
conduct involved the receipt of 4,465 images and 687 videos of
child sexual abuse, including the rape and abuse of prepubescent
and toddler-aged children, that his original sentence was well be-
low the guideline range, and that, at the time the court denied the
motion in November 2020, Patterson had served just 35% of the
total sentence. The court then denied Patterson’s motion for re-
consideration, and this appeal followed.
        We review de novo a determination about a defendant’s el-
igibility for a § 3582(c) sentence reduction. United States v. Bryant,
996 F.3d 1243, 1251 (11th Cir. 2021). We review the denial of an
eligible prisoner’s § 3582(c)(1)(A) motion for an abuse of discretion.
Id.; United States v. Harris, 989 F.3d 908, 911 (11th Cir. 2021).
       Section 3582(c) grants the district courts limited authority to
reduce the sentences of defendants for “extraordinary and compel-
ling reasons.” 18 U.S.C. § 3582(c)(1)(A)(i). Before granting a reduc-
tion under this provision, the court must find three things: (1) an
extraordinary and compelling reason exists under U.S.S.G.
§ 1B1.13’s policy statement; (2) the reduction is supported by the
§ 3553(a) factors; and (3) granting a reduction would not endanger
others. United States v. Giron, 15 F.4th 1343, 1345–46 (11th Cir.
2021); United States v. Tinker, 14 F.4th 1234, 1237 (11th Cir. 2021).
“Because all three conditions . . . are necessary, the absence of even
USCA11 Case: 21-10483         Date Filed: 03/21/2022     Page: 4 of 5




4                       Opinion of the Court                 21-10483

one would foreclose a sentence reduction.” Tinker, 14 F.4th at
1238. Thus, a court may exercise its discretion to deny a sentence
reduction based on the § 3553(a) factors even if the defendant pre-
sents an extraordinary and compelling ground for relief. Id. at
1239.
        The weight to give any particular § 3553(a) factor, whether
great or slight, is committed to the district court’s sound discretion.
Id. at 1241. “Even so, [a] district court abuses its discretion when it
(1) fails to afford consideration to relevant factors that were due
significant weight, (2) gives significant weight to an improper or
irrelevant factor, or (3) commits a clear error of judgment in con-
sidering the proper factors.” Id. (quotation marks omitted).
       An order granting or denying compassionate release under
§ 3582(c)(1)(A) generally must indicate that the district court has
considered “all applicable § 3553(a) factors.” United States v. Cook,
998 F.3d 1180, 1184–85 (11th Cir. 2021). But “a district court need
not exhaustively analyze each § 3553(a) factor or articulate its find-
ings in great detail,” and an acknowledgement by the court that it
has considered the § 3553(a) factors and the parties’ arguments is
ordinarily sufficient. Tinker, 14 F.4th at 1241 (quotation marks
omitted). Nevertheless, the court “must provide enough analysis
that meaningful appellate review of the factors’ application can
take place.” Id. (quotation marks omitted).
       Patterson contends that the district court abused its discre-
tion by failing to adequately explain any of the § 3553(a) factors it
relied on or “to link any particular fact with any of the § 3553(a)
USCA11 Case: 21-10483         Date Filed: 03/21/2022     Page: 5 of 5




21-10483                Opinion of the Court                         5

factors at all.” He asserts that the court’s “boilerplate language” is
insufficient to permit meaningful review.
        Here, the district court did not abuse its discretion by con-
cluding that a sentence reduction was not supported by the
§ 3553(a) factors. The court was not required to expressly discuss
all of Patterson’s mitigating evidence or every § 3553(a) factor. See
Tinker, 14 F.4th at 1241. And it expressly referenced several
§ 3553(a) factors. It discussed the nature of the offense and the se-
rious nature of Patterson’s conduct. It considered Patterson’s his-
tory and characteristics, including his medical conditions, their
treatment, and effective measures to mitigate Covid-19 at Patter-
son’s facility. It also referenced the original guideline range and the
portion of the sentence he had served before seeking a sentence
reduction. Considered as a whole, the court’s explanation was far
from “boilerplate” and is sufficient to show that it properly consid-
ered the § 3553(a) factors and had a reasoned basis for exercising its
discretion to deny Patterson the extraordinary remedy of a sen-
tence reduction. And we cannot say the court abused its discretion
by concluding that a sentence reduction was not warranted on the
facts of this case.
      For these reasons, we affirm the denial of Patterson’s
§ 3582(c)(1)(A) motion for a sentence reduction.
       AFFIRMED.